DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2021 has been entered.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
5.	Claims 1, 4 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nory et al. (US Pub. No: 2010/0232373 A1) in view of AHN et al. (US Pub. No: 2015/0092723 A1).
	Regarding claim 1, Nory et al. teach a wireless transmit/receive unit (WTRU) (see Abstract and Fig.2) comprising:  a processor operatively coupled to a transceiver (see Fig.2, block 210 for processor and block 216/Transceiver and para [0012]), the processor and transceiver configured to receive frequency band configuration information, wherein the frequency band configuration information indicates a plurality of frequency bands (see Fig.3 and page 2, para [016] wherein the user terminal receiving a PDCCH message from the base station indicating the resource allocation and identifying a set of component carriers/plurality of frequency bands associated with the anchor carrier, is mentioned and also see paragraphs [0017] & [0035] wherein the Resource allocation header bits indicating the UE to use the RB assignment of the anchor carrier signaled in PDCCH-1 being also used on the component carriers, is mentioned); 
the processor and transceiver configured to receive for a physical downlink control channel (PDCCH) transmission in a first frequency band out of the plurality of frequency bands (see Fig.4 and para [0031] wherein a sub-frame 400 in which the PDCCH-1 message 410 and the PDCCH-2 message 411 being signaled to the LTE-A UE, is mentioned and wherein LTE-A UE detecting the PDCCH-1 message 410 in the sub-frame by monitoring the PDCCH region 401 of the anchor carrier 430/first frequency band, is mentioned & also the UE further detecting PDCCH-2 message 411 also in the PDCCH region 401 of the anchor carrier 430/first frequency band, is mentioned and also see para [0035] wherein the Resource allocation header bits indicating the UE to use the RB assignment of the anchor carrier/first frequency band signaled in PDCCH-1 being also used on the component carriers, is mentioned); 
wherein the PDCCH transmission includes control information, wherein the control information is related to receiving and submitting feedback for a physical downlink shared channel (PDSCH) transmission (see para [0031] wherein the UE receiving and using Downlink Control Information (DCI) fields in the PDCCH-1 message 410 to determine its PDSCH resource assignment 420 for the anchor carrier 430/first frequency band, is mentioned and also see paragraphs [0036] & [0037]), 
wherein the control information includes a downlink assignment that indicates a first time interval offset relative to the PDCCH transmission and subcarriers of a second frequency band out of the plurality of frequency bands (see para [0036] wherein the RB assignment bits in PDCCH-2 being used to signal an offset value/first time interval offset to the RB assignment of the anchor carrier (signaled in PDCCH-1) for determining the RB assignment for the component carrier/subcarrier of a second frequency band, is mentioned and also the UE having the offset value to the resource block indices of the anchor carrier to determine the resource block indices for its PDSCH allocations in the component carriers/subcarriers of a second frequency band, is mentioned and also see para [0043] wherein where the configuration message identifying the set of component carriers, where PDSCH resource allocations are expected being embedded in an activation PDDCH message (PDCCH-A), and upon reception of PDCCH-A in a given component carriers/subcarriers of a second frequency band from the next sub-frame or from a later sub-frame determined based on the sub-frame offset value/first time interval offset signaled in PDCCH-A, is mentioned), the processor and transceiver, based on the downlink assignment indicated in the control information on the PDCCH transmission in the first frequency band, configured to receive the PDSCH transmission on the assigned subcarriers at the indicated first time interval (see paragraph [0031]  wherein the UE using, DCI information in PDCCH-1/PDCCH-2 messages to determine its PDSCH resource allocations in a set of component carriers that it has been configured to receive, is mentioned & also see paragraphs [0036] & [0043]),
 wherein the indicated first time interval is offset from a symbol of the PDCCH transmission by a plurality of symbols (see para [0043] wherein UE receiver being configured for PDSCH reception on multiple component carriers/subcarriers of a second frequency band from the next sub-frame or from a later sub-frame determined based on the sub-frame offset value/first time interval offset signaled in PDCCH-A, is mentioned  and also see para [0044] wherein if the UE receives a PDCCH-A message and a PDCCH-1 message in the same sub-frame, the UE then processing the anchor carrier PDSCH resource assignment signaled in PDCCH-1 and also configuring its receiver for PDSCH reception on multiple/assigned component carriers based on the information given in PDCCH-A, is mentioned and, the last symbol in sub-frame containing PDCCH-A being used as a guard period based on the configuration message embedded in PDCCH-A, is mentioned, all of which clearly wherein the indicated first time interval is offset from a symbol of the PDCCH transmission by a plurality of symbols’). 
Nory et al. is silent in teaching the above wireless transmit/receive unit (WTRU) comprising wherein the control information further includes an uplink grant for HARQ feedback that indicates a second time interval offset relative to the PDSCH transmission and the processor and the transceiver configured to transmit the HARQ feedback based on the uplink grant.
However, AHN et al. teach a wireless transmit/receive unit (WTRU) (see Abstract and Fig.16) comprising wherein the control information further includes an uplink grant for HARQ feedback that indicates a second time interval offset relative to the PDSCH transmission (see Fig.11 and para [0055] wherein additional resource being reserved in the PUCCH resource region so as to be assigned to the PUCCH/ uplink grant for ACK/NACK transmission, is mentioned, also the additional resource not overlapping with the already-existing reserved PUCCH resource and the additional resource may be reserved by applying an offset/second time interval offset in Equation 1, is mentioned and also see para [0056] wherein the user equipment deciding the PUCCH index for the PDSCH received through the non-paired subframe (or DL subframe 0) from the additional resource by applying an offset to the specific (e.g., first) CCE index, is mentioned and also see para [0058] wherein the user equipment using a PUCCH index, which is linked to a specific (e.g., first) CCE of the PDCCH, so as to transmit the ACK/NACK signal for the PDSCH to the base station, wherein the PDSCH is received in DL subframe 0, is mentioned) and the processor and the transceiver configured to transmit the HARQ feedback based on the uplink grant (see Fig.11 and additional resource/uplink grant being reserved in the PUCCH resource region so as to be assigned to the PUCCH for ACK/NACK transmission, is mentioned and also see paragraphs [0056] & [0058]).
	Therefore, it would have been obvious to one of ordinary skills in the art at the time of invention to modify the wireless transmit/receive unit (WTRU) of Nory et al. to have the control information further including an uplink grant for HARQ feedback that indicates a second time interval offset relative to the PDSCH transmission and to have the processor and the transceiver being configured to transmit the HARQ feedback based on the uplink grant, disclosed by AHN et al. in order to provide an effective mechanism of transmitting ACK/NACK by the user equipment (UE) by determining an index of the PUCCH resource by adding a first index offset and a second index offset to a lowest index of the one or more resource units in the wireless communication system.
	Regarding claim 4, Nory et al. teach a method implemented by a wireless transmit/receive unit (WTRU) (see Abstract and Fig.2), the method comprising: receiving frequency band configuration information, wherein the frequency band configuration information indicates a plurality of frequency bands (see Fig.3 and page 2, para [016] wherein the user terminal receiving a PDCCH message from the base station indicating the resource allocation and identifying a set of component carriers/plurality of frequency bands associated with the anchor carrier, is mentioned and also see paragraphs [0017] & [0035] wherein the Resource allocation header bits indicating the UE to use the RB assignment of the anchor carrier signaled in PDCCH-1 being also used on the component carriers, is mentioned); 
(see Fig.4 and para [0031] wherein LTE-A UE detecting the PDCCH-1 message 410 in the sub-frame by monitoring the PDCCH region 401 of the anchor carrier 430/first frequency band, is mentioned & also the UE further detecting PDCCH-2 message 411 also in the PDCCH region 401 of the anchor carrier 430/first frequency band, is mentioned and also see para [0035] wherein the Resource allocation header bits indicating the UE to use the RB assignment of the anchor carrier/first frequency band signaled in PDCCH-1 being also used on the component carriers, is mentioned), 
wherein the PDCCH includes control information, wherein the control information is related to receiving and submitting feedback for a physical downlink shared channel (PDSCH) transmission (see para [0031] wherein the UE receiving and using Downlink Control Information (DCI) fields in the PDCCH-1 message 410 to determine its PDSCH resource assignment 420 for the anchor carrier 430/first frequency band, is mentioned and also see paragraphs [0036] & [0037]), 
wherein the control information includes a downlink assignment that indicates a first time interval offset relative to the PDCCH transmission and subcarriers of a second frequency band out of the plurality of frequency bands (see para [0036] wherein the RB assignment bits in PDCCH-2 being used to signal an offset value/first time interval offset to the RB assignment of the anchor carrier (signaled in PDCCH-1) for determining the RB assignment for the component carrier/subcarrier of a second frequency band, is mentioned and also the UE having the offset value to the resource block indices of the anchor carrier to determine the resource block indices for its PDSCH allocations in the para [0043] wherein where the configuration message identifying the set of component carriers, where PDSCH resource allocations are expected being embedded in an activation PDDCH message (PDCCH-A), and upon reception of PDCCH-A in a given sub-frame, the UE receiver being configured for PDSCH reception on multiple component carriers/subcarriers of a second frequency band from the next sub-frame or from a later sub-frame determined based on the sub-frame offset value/first time interval offset signaled in PDCCH-A, is mentioned); 
based on the downlink assignment indicated in the control information on PDCCH transmission in the first frequency band, receiving the PDSCH transmission on the assigned subcarriers at the indicated first time interval (see paragraph [0031]  wherein the UE using, DCI information in PDCCH-1 and PDCCH-2 messages to determine its PDSCH resource allocations in a set of component carriers that it has been configured to receive, is mentioned & also see paragraphs [0036] & [0043]), 
wherein the indicated first time interval is offset from a symbol of the PDCCH transmission by a plurality of symbols (see para [0043] wherein UE receiver being configured for PDSCH reception on multiple component carriers/subcarriers of a second frequency band from the next sub-frame or from a later sub-frame determined based on the sub-frame offset value/first time interval offset signaled in PDCCH-A, is mentioned  and also see para [0044] wherein if the UE receives a PDCCH-A message and a PDCCH-1 message in the same sub-frame, the UE then processing the anchor carrier PDSCH resource assignment signaled in PDCCH-1 and also configuring its receiver for PDSCH reception on multiple/assigned component carriers based on the information given in PDCCH-A, is mentioned and, the last symbol in sub-frame containing PDCCH-A being used as a guard period based on the configuration message embedded in PDCCH-A, is mentioned, all of which clearly includes and is equivalent to ‘wherein the indicated first time interval is offset from a symbol of the PDCCH transmission by a plurality of symbols’). 
Nory et al. is silent in teaching the above method implemented by the wireless transmit/receive unit (WTRU) comprising wherein the control information further includes an uplink grant for HARQ feedback that indicates a second time interval offset relative to the PDSCH transmission and transmitting the HARQ feedback based on the uplink grant.
However, AHN et al. teach a method implemented by a wireless transmit/receive unit (WTRU) (see Abstract and Fig.16) comprising wherein the control information further includes an uplink grant for HARQ feedback that indicates a second time interval offset relative to the PDSCH transmission (see Fig.11 and para [0055] wherein additional resource being reserved in the PUCCH resource region so as to be assigned to the PUCCH/uplink grant for ACK/NACK transmission, is mentioned, also the additional resource not overlapping with the already-existing reserved PUCCH resource and the additional resource may be reserved by applying an offset/second time interval offset in Equation 1, is mentioned and also see para [0056] wherein the user equipment deciding the PUCCH index for the PDSCH received through the non-paired subframe (or DL subframe 0) from the additional resource by applying an offset to the specific (e.g., first) CCE index, is mentioned and also see para [0058] wherein the user equipment using a PUCCH index, which is linked to a specific (e.g., first) CCE of the transmit the ACK/NACK signal for the PDSCH to the base station, wherein the PDSCH is received in DL subframe 0, is mentioned) and transmitting the HARQ feedback based on the uplink grant (see Fig.11 and para [0055] wherein additional resource/uplink grant being reserved in the PUCCH resource region so as to be assigned to the PUCCH for ACK/NACK transmission, is mentioned and also see paragraphs [0056] & [0058]).
	Therefore, it would have been obvious to one of ordinary skills in the art at the time of invention to modify the wireless transmit/receive unit (WTRU) of Nory et al. to have the control information further including an uplink grant for HARQ feedback that indicates a second time interval offset relative to the PDSCH transmission and transmitting the HARQ feedback based on the uplink grant, disclosed by AHN et al. in order to provide an effective mechanism of transmitting ACK/NACK by the user equipment (UE) by determining an index of the PUCCH resource by adding a first index offset and a second index offset to a lowest index of the one or more resource units in the wireless communication system.
	Regarding claim 7, Nory et al. teach a base station (see Abstract and Fig.1, Base Unit/base station) comprising: a processor operatively coupled to a transceiver (see para [0013] wherein the base station comprising a controller/processor that configures a transceiver to transmit a first control message on the anchor carrier, is mentioned and also see para [0009]), the processor and transceiver configured to transmit frequency band configuration information to a wireless transmit/receive unit (WTRU), wherein the frequency band configuration information indicates a plurality of frequency bands (see para [0013] wherein the base station transmitting a first control set of component carriers plurality of frequency bands, is mentioned and also see Fig.3 and page 2, para [016] wherein the user terminal receiving a PDCCH message transmitted from the base station indicating the resource allocation and identifying a set of component carriers/plurality of frequency bands associated with the anchor carrier, is mentioned); 
the processor and transceiver configured to transmit a physical downlink control channel (PDCCH) transmission in a first frequency band out of the plurality of frequency bands to the WTRU (see para [0013] wherein the base station comprising a controller/processor that configures a transceiver to transmit a first control message on the anchor carrier/first frequency band, is mentioned and also see para [0035] wherein the Resource allocation header bits indicating the UE to use the RB assignment of the anchor carrier/first frequency band signaled/transmitted in PDCCH-1 by the base station being also used on the component carriers, is mentioned);
 wherein the PDCCH transmission includes control information, wherein the control information is related to feedback for a physical downlink shared channel (PDSCH) transmission (see para [0031] wherein the UE receiving and using Downlink Control Information (DCI) fields in the PDCCH-1 message 410 transmitted from the base station to determine its PDSCH resource assignment 420 for the anchor carrier 430/first frequency band, is mentioned and also see paragraphs [0036] & [0037]), 	wherein the control information includes a downlink assignment that indicates a first time interval offset relative to the PDCCH transmission and subcarriers of a second frequency band out of the plurality of frequency bands (see para [0036] wherein the RB to signal an offset value/first time interval offset to the RB assignment of the anchor carrier (signaled in PDCCH-1) for determining the RB assignment for the component carrier/subcarrier of a second frequency band, is mentioned and also the UE having the offset value to the resource block indices of the anchor carrier to determine the resource block indices for its PDSCH allocations in the component carriers/subcarriers of a second frequency band, is mentioned and also see para [0043] wherein where the configuration message identifying the set of component carriers, where PDSCH resource allocations are expected being embedded in an activation PDDCH message (PDCCH-A), and upon reception of PDCCH-A in a given sub-frame, the UE receiver being configured for PDSCH reception on multiple component carriers/subcarriers of a second frequency band from the next sub-frame or from a later sub-frame determined based on the sub-frame offset value/first time interval offset signaled in PDCCH-A, is mentioned), the processor and the transceiver configured to transmit the PDSCH transmission to the WTRU on the assigned subcarriers on the second frequency band (see paragraphs [0036] and [0043]), 
wherein the indicated first time interval is offset from a symbol of the PDCCH transmission by a plurality of symbols (see para [0043] wherein UE receiver being configured for PDSCH reception on multiple component carriers/subcarriers of a second frequency band from the next sub-frame or from a later sub-frame determined based on the sub-frame offset value/first time interval offset signaled in PDCCH-A, is mentioned  and also see para [0044] wherein if the UE receives a PDCCH-A message and a PDCCH-1 message in the same sub-frame, the UE then processing the anchor carrier PDSCH resource assignment signaled in PDCCH-1 and also configuring its receiver for PDSCH reception on multiple/assigned component carriers based on the information given in PDCCH-A, is mentioned and, the last symbol in sub-frame containing PDCCH-A being used as a guard period based on the configuration message embedded in PDCCH-A, is mentioned, all of which clearly includes and is equivalent to ‘wherein the indicated first time interval is offset from a symbol of the PDCCH transmission by a plurality of symbols’). 
	Nory et al. is silent in teaching the above base station comprising wherein the control information further includes an uplink grant for HARQ feedback that indicates a second time interval offset relative to the PDSCH transmission and the processor and the transceiver configured to receive the HARQ feedback at the uplink grant.
	However, AHN et al. teach a base station (see Abstract and Figure 16/BS) comprising wherein the control information further includes an uplink grant for HARQ feedback that indicates a second time interval offset relative to the PDSCH transmission (see Fig.11 and para [0055] wherein additional resource being reserved in the PUCCH resource region so as to be assigned to the PUCCH for ACK/NACK transmission, is mentioned, also the additional resource not overlapping with the already-existing reserved PUCCH resource and the additional resource may be reserved by applying an offset/second time interval offset in Equation 1, is mentioned and also see para [0056] wherein the user equipment deciding the PUCCH index for the PDSCH received through the non-paired subframe (or DL subframe 0) from the additional resource by applying an offset to the specific (e.g., first) CCE index, is mentioned and also see para [0058] wherein the user equipment using a PUCCH index, which is linked to a specific (e.g., first) CCE of the PDCCH, so as to transmit the ACK/NACK signal for the PDSCH additional resource/uplink grant being reserved in the PUCCH resource region so as to be assigned to the PUCCH for ACK/NACK transmission, is mentioned and also see paragraphs [0056] & [0058]).
	Therefore, it would have been obvious to one of ordinary skills in the art at the time of invention to modify the base station of Nory et al. to have the control information further including an uplink grant for HARQ feedback that indicates a second time interval offset relative to the PDSCH transmission and also to include receiving the HARQ feedback at the uplink grant, disclosed by AHN et al. in order to provide an effective mechanism of transmitting ACK/NACK by the user equipment (UE) by determining an index of the PUCCH resource by adding a first index offset and a second index offset to a lowest index of the one or more resource units in the wireless communication system.
6.	Claims 2, 5 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nory et al. (US Pub. No: 2010/0232373 A1) in view of AHN et al. (US Pub. No: 2015/0092723 A1) and further in view of Fujitsu (3GPP TSG-RAN1 #56bis R1-091503: Anchor component carrier and preferred control signal structure, dated Jan 2009) (herein after known as “Fujitsu”).
Regarding claim 2, Nory et al. and AHN et al. together teach the WTRU of claim 1.
Nory et al. and AHN et al. together yet are silent in teaching the WTRU of claim 1 wherein: the processor and transceiver further configured to receive discontinuous 
However, Fujitsu teaches a WTRU (see page 1, section 2.1) wherein: the processor and  transceiver further configured to receive discontinuous reception (DRX) configuration information (see page 2, lines 3-4 wherein an LTE-A UE being in DRX mode, monitoring PDCCHs in on-duration sub-frames, is mentioned and also see page 4, under section 3, lines 3-5); and the processor and transceiver, in response to the received DRX configuration information, are further configured to receive the PDCCH during an active time derived from the received DRX configuration information (see page 2, lines 3-4 wherein an LTE-A UE being in DRX mode, monitoring/receiving PDCCHs in on-duration sub-frames/active_time on its anchor component carrier/first_frequency_band, is mentioned). 
Therefore, it would have been obvious to one of ordinary skills in the art at the time of invention to modify the wireless transmit/receive unit (WTRU) of Nory et al. and AHN et al. to have the transceiver being further configured to receive discontinuous reception (DRX) configuration information and the processor and transceiver, in response to the received DRX configuration information, being configured to receive the PDCCH during an active time derived from the received DRX configuration information, disclosed by Fujitsu in order to support additional DL control signal structures of anchor component carriers for LTE-A UE in wireless communication system. 
Regarding claim 5, Nory et al. and AHN et al. together teach the method of claim 4.
Nory et al. and AHN et al. together yet are silent in teaching the method of claim 4 wherein: receiving, by the WTRU, discontinuous reception (DRX) configuration information and in response to the received DRX configuration information, monitoring, PDCCH during an active time derived from the received DRX configuration information.
However, Fujitsu teaches a method comprising wherein: receiving, by the WTRU, discontinuous reception (DRX) configuration information (see page 2, lines 3-4 wherein an LTE-A UE being in DRX mode, monitoring PDCCHs in on-duration sub-frames, is mentioned and also see page 4, under section 3, lines 3-5) and in response to the received DRX configuration information, monitoring, PDCCH during an active time derived from the received DRX configuration information (see page 2, lines 3-4 wherein an LTE-A UE being in DRX mode, monitoring PDCCHs in on-duration sub-frames/active_time on its anchor component carrier/first_frequency_band, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art at the time of invention to modify the method of Nory et al. and AHN et al. to include both receiving, by the WTRU, discontinuous reception (DRX) configuration information and in response to the received DRX configuration information, monitoring, PDCCH during an active time derived from the received DRX configuration information, disclosed by Fujitsu in order to support additional DL control signal structures of anchor component carriers for LTE-A UE in wireless communication system.
Regarding claim 8, Nory et al. and AHN et al. together teach the base station of claim 7.
Nory et al. and AHN et al. together yet are silent in teaching the base station of claim 7 wherein: the processor and the transceiver are further configured to transmit to the WTRU discontinuous reception (DRX) configuration information, wherein the DRX configuration information is used by the WTRU to determine an active time to monitor  for a PDCCH transmission.
However, Fujitsu teaches a system wherein: the processor and the transceiver are further configured to transmit to the WTRU discontinuous reception (DRX) configuration information (see page 2, lines 3-4 wherein an LTE-A UE being in DRX mode, monitoring PDCCHs in on-duration sub-frames, is mentioned and also see page 4, under section 3, lines 3-5), wherein the DRX configuration information is used by the WTRU to determine an active time to monitor for a PDCCH transmission (see page 2, lines 3-4 wherein an LTE-A UE being in DRX mode, monitoring PDCCH in on-duration sub-frames/active_time on its anchor component carrier/first_frequency_band, is mentioned). 
Therefore, it would have been obvious to one of ordinary skills in the art at the time of invention to modify the base station of Nory et al. and AHN et al. to have the processor and the transceiver being further configured to transmit to the WTRU discontinuous reception (DRX) configuration information, wherein the DRX configuration information is used by the WTRU to determine an active time to monitor for a PDCCH transmission, disclosed by Fujitsu in order to support additional DL control signal .
7.	Claims 3, 6 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nory et al. (US Pub. No: 2010/0232373 A1) in view of AHN et al. (US Pub. No: 2015/0092723 A1), further in view of Fujitsu (3GPP TSG-RAN1 #56bis R1-091503: Anchor component carrier and preferred control signal structure, dated Jan 2009) (herein after known as “Fujitsu”) and further in view of Du et al. (US Pub. No: 2011/0267957 A1).
	Regarding claims 3, 6 and 9, Nory et al., AHN et al. and Fujitsu all together teach the WTRU/method/base station of claims 2, 5 and 8 respectively.
Nory et al., AHN et al. and Fujitsu all together yet are silent in teaching the WTRU/method/base station of claims 2, 5 and 8, wherein the active time is derived using a single DRX activity timer for the plurality of frequency bands/wherein the active time is derived using a single DRX activity timer from the DRX configuration information for the plurality of frequency bands.
However, Du et al. teach a WTRU/method/base station (see Abstract and Fig.6), wherein the active time is derived using a single DRX activity timer for the plurality of frequency bands/wherein the active time is derived using a single DRX activity timer from the DRX configuration information for the plurality of frequency bands (see page 2, para [0031] wherein the active time indicating the time duration wherein either the on-duration timer or the inactivity timer is running, is mentioned, see page 4, para [0076] wherein the UE starting a DRX inactivity timer on the plurality of component carriers is mentioned and also see paragraph [0087] wherein UE starting DRX inactivity timer on ).
Therefore, it would have been obvious to one of ordinary skills in the art at the time of invention to modify the WTRU/method/base station of Nory et al., AHN et al. and Fujitsu to have the active time being derived using a single DRX activity timer for the plurality of frequency bands/the active time being derived using a single DRX activity timer from the DRX configuration information for the plurality of frequency bands, disclosed by Du et al. in order to implement DRX efficiently on a system capable of carrier aggregation in the wireless communication networking system.
Response to Arguments
8.	Applicant's arguments w.r.t. amended independent claims 1, 4 and 7, filed on 04/13/2021 & 04/19/2021 have been fully considered but they are not persuasive.
9.	Applicant’s amendment of independent claims 1, 4 and 7 necessitated new citations and explanations of the references as presented in the current office action.
10.	In page 9 of Applicant’s remarks filed on 04/19/2021, Applicant mainly mentions that the currently amended claims are distinguishable from the cited references in view of the limitation "wherein the indicated first time interval is offset from a symbol of the PDCCH transmission by a plurality of symbols" as recited in each of the independent claims 1, 4, and 7.
However, the Examiner respectfully disagrees to the above statement of the Applicant as follows.
Nory et al. clearly teach in para [0043] that upon reception of PDCCH-A in a given sub-frame, the UE receiver is configured for PDSCH reception on multiple component carriers from the next sub-frame or from a later sub-frame determined based on the sub-frame offset value/first time interval offset  signaled in PDCCH-A.
Nory et al. further teach in para [0044] that If the UE receives a PDCCH-A message and a PDCCH-1 message in the same sub-frame, it then processes the anchor carrier PDSCH resource assignment signaled in PDCCH-1 and also configures its receiver for PDSCH reception on multiple component carriers based on the information given in PDCCH-A and the last symbol in sub-frame containing PDCCH-A may be used as a guard period based on the configuration message embedded in PDCCH-A.  Thus, the above teaching of Nory et al., as per broadest reasonable interpretation (BRI) of claim limitation, is clearly equivalent to having ‘wherein the indicated first time interval is offset from a symbol of the PDCCH transmission by a plurality of symbols’ and thus Nory et al. and AHN et al. together teach all the limitations of independent claims 1, 4 and 7, as already mentioned above under Claim Rejections.
11.	In pages 9-10 of Applicant’s remarks filed on 04/13/2021, regarding independent claims 1, 4 and 7, Applicant mainly mentions that the cited reference AHN does not disclose the receiving control information further includes an uplink grant for HARQ feedback that indicates a second time interval offset relative to the PDSCH.	However, the Examiner respectfully disagrees to the above statement of the Applicant as follows. AHN et al. clearly teach (see Fig.11 and para [0055]) that additional resource is reserved in the PUCCH resource region so as to be assigned to /uplink grant  for ACK/NACK transmission and also teach that  PUCCH index may be decided from the already-reserved resource in accordance with the received subframe (or DL CC) through which the PDCCH (or PDSCH) is received and the additional resource may be reserved by applying an offset/second time interval offset  in Equation 1 and wherein AHN et al. teach in paragraphs [0043] & [0044] that Equation 1 has one/first offset and the above additional resource that is reserved by applying an offset in Equation 1 is equivalent to second time interval offset. 
Moreover, AHN et al. clearly teach in para [0056] that the user equipment may decide the PUCCH index for the PDSCH received through the non-paired subframe (or DL subframe 0) from the additional resource by applying an offset to the specific (e.g., first) CCE index used for PDCCH transmission. Thus the above teaching of PUCCH index/uplink grant for the PDSCH received through the non-paired subframe (or DL subframe 0) from the additional resource by applying an offset to the specific (e.g., first) CCE index (see eq. 1 in para [0043] for CCE index), as per broadest reasonable interpretation (BRI) of claim limitation, is clearly equivalent to having ‘the control information further includes an uplink grant for HARQ feedback that indicates a second time interval offset relative to the PDSCH’ and AHN et al. also clearly teach in para [0058] that the user equipment uses a PUCCH index, which is linked to a specific (e.g., first) CCE of the PDCCH, so as to transmit the ACK/NACK/HARQ feedback signal for the PDSCH to the base station, wherein the PDSCH is received in DL subframe 0. Thus, the above teaching of  AHN et al. is also consistent with Nory’s teaching i.e. wherein the PDCCH transmission includes 
and Nory et al. and AHN et al. together clearly teach all the limitations of claim 1 and similarly of claims 4 and 7 as already mentioned above under Claim Rejections.
12.	In page 10 of Applicant’s remarks filed on 04/13/2021, regarding independent claims 1, 4 and 7, Applicant further mentions that where the PDSCH is discussed, in paragraph 0055- 0056 of AHN et al.  for example, it is discussed in the general context of a resource needed to respond with an ACK/NACK in the PUCCH, and not regarding an offset that would be indicated relative to a PDSCH and finally mentions that even if, arguendo, a second time interval offset relative to the PDSCH is disclosed by Ahn, Ahn teaches that offset is determined by the user equipment, rather than received in the control information as required by the claims.
	However, the Examiner respectfully disagrees to the above statements of the Applicant as follows. AHN et al. clearly teach in para [0055] that a PUCCH index may be decided from the already-reserved resource in accordance with the received subframe (or DL CC) through which the PDCCH (or PDSCH) is received and AHN et al. further teach in para [0055] that the additional resource may be implicitly signaled from example from the type, index, and so on of the subframe (or DL CC) through which the PDCCH (or PDSCH) is received and thus AHN et al. teach that offset is received in the control information as required by the claims.
13. The rejection of all other claims is already mentioned above under Claim Rejections.


Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Shen et al. (US Pub. No: 2010/0210256 A1) disclose a method for transmission of bundled ACK/NAK bits in wireless communication system.
	Choi (US Pat. No: 8,311,053 B2) disclose a method for controlling an uplink signal transmission power in a communication device in wireless communication system.
	Takano et al. (US Pub. No: 2005/0277419 A1) disclose a mechanism for improving the reception quality at the base station of HS-DPCCH including ACK/NACK in the wireless communication system.
	Chen et al. (US Pub. No: 2009/0268685 A1) disclose techniques for assigning acknowledgement (ACK) resource to a user equipment (UE) in a wireless communication system.
15.	Any response to this office action should be faxed to (571) 273-8300 or mailed To:
		 Commissioner for Patents,
                      P.O. Box 1450
                     Alexandria, VA 22313-1450
                      Hand-delivered responses should be brought to
                      Customer Service Window
                       Randolph Building
                       401 Dulany Street
                       Alexandria, VA 22314.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SRINIVASA R REDDIVALAM/           Examiner, Art Unit 2477                                                                                                                                                                                                       5/7/2021

/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477